Exhibit 10.1

EXECUTION COPY

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (referred to hereinafter as “Agreement”),
effective March 1, 2010, is entered into by and between The PBSJ Corporation, a
Florida corporation (the “Company” and collectively with its subsidiaries and
other affiliates “PBSJ”), and John B. Zumwalt, III, individually and on behalf
of his heirs, executors, administrators, legal representatives, and assigns
(referred to hereinafter as “Zumwalt”).

WHEREAS, Zumwalt has been employed by the Company as its Chief Executive
Officer; and,

WHEREAS, Zumwalt has elected to voluntarily resign his employment with the
Company and the Company has accepted Zumwalt’s voluntary resignation; and,

WHEREAS, the parties desire to formalize the future obligations of any party and
to fully and completely resolve any and all claims, known and unknown, which the
parties had, have or may have between them, in accordance with the provisions of
this Agreement;

THEREFORE, in consideration of the promises and mutual covenants herein
contained, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Termination of Employment. Zumwalt confirms his decision to voluntarily
resign his employment with the Company, effective March 1, 2010 (the
“Termination Date”). Zumwalt understands and acknowledges that his resignation
will also serve as his resignation from any committees, boards, and any other
office or positions that he holds with PBSJ.

2. Transition and Severance Benefits. In recognition for his services to PBSJ
and as consideration for Zumwalt’s agreement to the terms of this Agreement, the
Company agrees to provide Zumwalt with the following benefits:

(a) Transition Payment. The Company shall pay to Zumwalt a transition payment
equal to Nine Hundred Thousand Dollars ($900,000), less all applicable tax
withholdings (the “Transition Payment”), payable in twenty-four (24) equal
consecutive monthly installments, commensurate with the standard payroll
practices of the Company, commencing on April 1, 2010. In the event of a sale of
all or substantially all of the assets of the Company, or a merger,
reorganization or similar transaction, after which the employee shareholders of
the Company do not retain more than 50% of the combined voting power of the then
outstanding voting securities of the acquiring or surviving entity (each a
“Change in Control”), any remaining monthly installments of the Transition
Payment, less all applicable tax withholdings, shall be paid to Zumwalt as a
lump sum payment within 30 days after the Change in Control.

(b) Severance Payment. The Company shall pay to Zumwalt a severance payment
equal to Three Hundred Thirty Thousand Dollars ($330,000), less all applicable
tax withholdings, payable in a lump sum payment on the eighth day following the
date on which Zumwalt executes this Agreement.



--------------------------------------------------------------------------------

(c) Continuation of Health Benefits. All benefits that Zumwalt and his family
were entitled to under PBSJ’s life, health, medical, dental, and disability
insurance plans shall terminate as of the Termination Date. However, Zumwalt and
his eligible family members shall continue to be eligible to receive health
benefits under PBSJ’s plan for a period of up to 18 months immediately following
the Termination Date, if and to the extent that Zumwalt elects such continuation
of health benefits pursuant to the Consolidated Omnibus Budget Reconciliation
Act (COBRA) and pays for such COBRA coverage at the same cost as is provided to
other separating employees.

(d) Stock Vesting and Redemption.

(i) As of the Termination Date, Zumwalt holds 1,526 restricted shares of the
Company’s common stock (the “Restricted Stock”). As of the Termination Date, all
1,526 shares of the Restricted Stock shall become fully vested. Zumwalt shall
pay to the Company any federal, state or local income taxes required to be
withheld with respect to the vesting of the 1,526 shares of the Restricted Stock
by surrendering 461.32 shares of the Restricted Stock to the Company, which have
a value equal to the required federal, state or local income taxes required to
be withheld.

(ii) As of the Termination Date, the 1,526 shares of the Restricted Stock
represent the only shares of the Company’s common stock that Zumwalt owns or
holds directly. The Company shall redeem all 1,064.68 shares of the Restricted
Stock that remain after 461.32 shares of the Restricted Stock are withheld to
pay taxes pursuant to Section 2(d)(i), for $39.31 per share, in a lump sum
payment during the next open trading window in accordance with the Company’s
redemption policies.

(iii) As of the Termination Date, Zumwalt beneficially owns 48,030.527 shares of
the Company’s common stock in his Company Stock Account under the PBSJ Employee
Profit Sharing and Stock Ownership Plan (the “401(k) ESOP”), of which 43,236.104
relate to Zumwalt’s elective deferrals and 4,794.423 relate to employer
contributions allocated to Zumwalt’s account under the 401(k) ESOP. The shares
held in Zumwalt’s Company Stock Account under the 401(k) ESOP shall be redeemed
during the next open trading window in accordance with the terms of the 401(k)
ESOP at the price per share at which other shares of the Company’s common stock
in the 401(k) ESOP are sold during that open trading window.

(e) Paid Time Off. The Company shall pay to Zumwalt an amount equal to
$16,003.41, as compensation for all accrued but unused paid time off, less all
applicable tax withholdings, in a lump sum payment on the eighth day following
the date on which Zumwalt executes this Agreement.

(f) Deferred Compensation. As of March 1, 2010, the value of the accumulated
benefits payable to Zumwalt under The PBSJ Corporation Key Employee Capital
Accumulation Plan, effective September 30, 2008 (the “KECAP”) was equal to
$946,824.15. The Company shall pay to Zumwalt the value of the accumulated
benefits, adjusted for investment earnings or losses and any expenses allocated
to his account under the KECAP through the end of the sixth month following the
month in which the Termination Date occurs, payable to Zumwalt under the KECAP,
less applicable tax withholdings, pursuant to the terms and conditions of the
KECAP and the elections made by Zumwalt with respect to the time and form of
payment of the accumulated benefits payable to Zumwalt under the KECAP.

 

2



--------------------------------------------------------------------------------

(g) Legal Fees. The Company shall reimburse Zumwalt Twenty Thousand Dollars
($20,000), less all applicable tax withholdings (the “Legal Fee Reimbursement”),
for his legal fees reasonably incurred in connection with the negotiation and
review of this Agreement actually paid or incurred by Zumwalt. The Company shall
pay Zumwalt the Legal Fee Reimbursement on the eighth day following the date on
which Zumwalt executes this Agreement.

(i) Insurance Coverage. The Company shall continue to provide coverage to
Zumwalt under any Directors and Officers and Errors and Omissions Insurance
Policies maintained by the Company for its officers and directors with respect
to Zumwalt’s services as a Director and Officer of PBSJ for occurrences on or
before (but not after) the Termination Date.

(j) Assignment of Rights. The Company shall assign its rights with respect to
any home computer, home facsimile machine, home printer, home telephone line,
cellular telephone, professional/financial newspaper and magazine subscriptions,
airline club membership, automobile lease and country club membership, used by
or maintained for the benefit of Zumwalt immediately prior to the Termination
Date (collectively referred to as the “Assigned Rights”) and Zumwalt shall
assume any costs or other obligations associated with the Assigned Rights after
the Termination Date and indemnify the Company against any costs it incurs in
connection therewith.

3. Consulting.

(a) Consulting Period. For the three (3) month period immediately following the
Termination Date (the “Consulting Period”), Zumwalt shall make himself available
to consult with the Company at the Company’s request, on a reasonable, as needed
basis, in connection with possible mergers and acquisitions by the Company (the
“Consulting Services”).

(b) Consulting Fee. In consideration for the Consulting Services, the Company
shall pay a consulting fee to Zumwalt equal to One Hundred Thirty-Five Thousand
Dollars ($135,000), less all applicable tax withholdings (the “Consulting Fee”),
payable in three equal consecutive monthly installments over a three-month
period, commencing on April 1, 2010.

(c) Reimbursements. Subject to such rules and guidelines as the Company may from
time to time adopt, the Company shall reimburse Zumwalt for all reasonable
expenses previously approved in writing by the Company and actually paid or
incurred by Zumwalt during the Consulting Period in the course of his providing
Consulting Services at the request of the Company. Zumwalt shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
provide to the Company copies of all relevant invoices, receipts or other
evidence as may be requested by the Company. In no event shall expenses be
reimbursed after the end of the calendar year following the year in which the
expense is incurred.

 

3



--------------------------------------------------------------------------------

(d) Additional Consulting Services and Fees. Following the end of the Consulting
Period, in the event that the Company requests Zumwalt to provide additional
consulting services to the Company, and Zumwalt agrees to perform those
services, then the Company shall pay Zumwalt a per diem payment of Three
Thousand Dollars ($3,000) per day for those additional consulting services.

4. No Further Benefits or Compensation. Zumwalt acknowledges and agrees that,
with the exception of those benefits set forth in this Agreement, he is not
entitled to any other compensation or benefit of any kind or nature, from PBSJ,
including, but not limited to, any other compensation or benefits or other
monies that Zumwalt may have been entitled to under (i) the Supplemental
Retirement/Death Benefits Agreement, dated December 17, 1987, between the
Company and Zumwalt, as amended from time to time, (ii) the Agreement, dated as
of April 1, 1993, between the Company, Post, Buckley, Schuh & Jernigan, Inc. and
Zumwalt, (iii) the Supplemental Income Plan, effective January 12, 1988,
(iv) the Company’s Supplemental Income Program, and (v) the KECAP.

5. Non-Disparagement. Zumwalt agrees that he will not disparage, encourage or
induce others to disparage or otherwise cast PBSJ or any of their respective
officers, directors or employees in a negative light.

6. Duty of Cooperation. For a period of two (2) years following the Termination
Date, Zumwalt agrees to fully and promptly cooperate and make himself available
to PBSJ and their respective officers, directors or employees in connection with
any threatened or pending investigation of, or litigation against, PBSJ,
including, upon reasonable notice from PBSJ, preparing for and appearing at
deposition or at trial in connection with any such matters, and helping to
respond to any inquiries that may arise concerning matters which Zumwalt was
handling on behalf of PBSJ. Zumwalt agrees to cooperate fully in effecting an
orderly transition with regard to the termination of the Zumwalt’s employment
and the transition of his duties to other employees of PBSJ.

7. Restrictive Covenants. In consideration of the provisions, promises, terms
and conditions of this Agreement, the parties agree to the following restrictive
covenants:

(a) Confidentiality and Nondisclosure. Zumwalt agrees to treat all information
received, acquired, maintained, prepared or used during the course of his
employment with PBSJ on a strictly confidential basis and not to disclose, use,
give, loan, sell or otherwise dispose of, or make available to any person, firm
or other entity, directly or indirectly, such information at any time in the
future without the express written authorization of the Chief Executive Officer
of the Company.

(b) Return of Property. On or before the Termination Date, Zumwalt agrees to
return all PBSJ property in his possession (including any and all copies)
including, but not limited to, credit cards, keys, computers, computer software,
files, manuals, letters, notes, records, drawings, art, notebooks, reports,
documents, disks, and any other information, which he obtained, prepared,
acquired, maintained or used during his employment with PBSJ. Zumwalt’s
obligation pursuant to this paragraph shall apply to all PBSJ property without
regard to the form of the information and without regard to whether the property
was maintained in his office, home or other location.

 

4



--------------------------------------------------------------------------------

(c) Noncompetition: For a period two (2) years from the Termination Date,
Zumwalt agrees not to, directly or indirectly, engage in, be employed by, or to
consult with, any business in competition with PBSJ. This restriction shall
apply to, but not be limited to, those entities listed in Addendum 1 attached
hereto. This restriction shall extend to any and all activities by Zumwalt,
whether as an employee, independent contractor, partner, joint venturer,
officer, director, owner, stockholder or agent on behalf of himself or for any
person, firm, partnership, corporation or other entity.

(d) Nonsolicitation of Employees, For a period of two (2) years from the
Termination Date, Zumwalt agrees not to, directly or indirectly, solicit or
otherwise induce or encourage any employee of PBSJ to separate his or her
employment with PBSJ. During this two year period, Zumwalt agrees not to
directly or indirectly hire, on behalf of himself or any other individual or
entity, any employee employed by PBSJ on the Termination Date.

(e) Nonsolicitation of Clients. For a period of two (2) years from the
Termination Date, Zumwalt agrees not to, directly or indirectly, solicit, divert
or alienate any current or prospective client of PBSJ.

(f) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 7 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law,

8. Enforcement of Restrictive Covenants. Zumwalt acknowledges and confirms that
the restrictive covenants contained in Section 7 (including without limitation
the length of the term of the provisions of Section 7) are reasonably necessary
to protect the legitimate business interests of PBSJ, and are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. Zumwalt further acknowledges and confirms that the compensation
payable to Zumwalt under this Agreement is in consideration for the duties and
obligations of Zumwalt hereunder, including the restrictive covenants contained
in Section 7, and that such compensation is sufficient, fair and reasonable.
Zumwalt acknowledges and agrees that damages at law alone will be an
insufficient remedy to PBSJ in the event of a violation of any of the
restrictive covenants set forth in Section 7. Accordingly, the parties agree
that PBSJ shall be entitled to obtain injunctive relief to enforce the
provisions of Section 7. Zumwalt acknowledges and agrees that injunctive relief
shall be in addition to any other rights or remedies available to PBSJ, at law
or in equity, including, but not limited to, the recovery of actual damages. In
the event of a breach of Section 7 by Zumwalt, in addition to any other
equitable or legal relief available, Zumwalt agrees that the payment of any
Transition Payment, Consulting Fee or Legal Fee Reimbursement not yet paid at
the time of the breach, will cease and he will be obligated to repay the entire
portion of the Transition Payment, Consulting Fee, and Legal Fee Reimbursement
already received. The parties agree that no waiver by PBSJ of any breach of
Section 7 by Zumwalt unless PBSJ expressly consents to the breach in a writing
signed by the Chief Executive Officer of the Company. Any such waiver of any
breach of Section 7 by Zumwalt shall not be construed as a waiver of any
subsequent breach by Zumwalt. Zumwalt acknowledges and agrees that the existence
of any claim against PBSJ, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement of Section 7 by PBSJ.

 

5



--------------------------------------------------------------------------------

9. Released Claims. In consideration of the provisions, promises, terms and
conditions of this Agreement, Zumwalt, his personal representatives, heirs and
assigns (“Releasing Parties”) hereby UNCONDITIONALLY, FULLY AND FINALLY RELEASES
AND FOREVER DISCHARGES PBSJ and all their respective past and present
shareholders, directors, officers, employees, partners, agents and
representatives from any and all duties, claims, rights, complaints, charges,
damages, costs, expenses, attorneys’ fees, debts, demands, actions, obligations,
liabilities, and causes of action, of any and every kind, nature, and character
whatsoever, whether known or unknown, whether arising out of contract, tort,
statute, settlement, equity or otherwise, whether foreseen or unforeseen,
whether past, present, or future, whether fixed, liquidated, or contingent,
which the Releasing Parties have, had, or may in the future claim to have based
on any act or omission concerning any matter, cause, or thing arising prior to,
and up to, the Termination Date (all of the foregoing are hereinafter referred
to collectively as the “Released Claims”); provided, however, that nothing
contained in this Section 9 shall release PBSJ from its obligations to Zumwalt
under (i) this Agreement, (ii) Article IX of the Amended and Restated Bylaws of
The PBSJ Corporation, and (iii) the Indemnification Agreement, entered into by
and among the Company and Zumwalt, dated June 23, 2009.

(a) The Released Claims include, but are not limited to, those directly or
indirectly arising out of, or in any way pertaining to, claims arising under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981, 1983, the Fair
Labor Standards Act, the Americans with Disabilities Act, the Sarbanes-Oxley
Act, the Florida Civil Rights Act, the Florida Whistleblower Act, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, the Older Workers
Benefits Protection Act, the Fair Credit Reporting Act, the Employee Retirement
Income Security Act, or any other federal, state or local law, ordinance,
regulation, custom, rule or policy; or any cause of action in common law,
including but not limited to actions in contract or tort, including any
intentional torts; or any claim based upon or related to any instrument,
agreement, or document entered into by or between the parties.

(b) The Released Claims shall be deemed to include a full and complete release
by the Releasing Parties of any and all claims against PBSJ and each of their
respective officers, directors, employees, agents, insurers and attorneys, any
employee benefit plans, as well as their respective, officers, directors,
employees, agents, insurers and attorneys and any claims relating to (i) the
Supplemental Retirement/Death Benefits Agreement, dated December 17, 1987,
between The PBSJ Corporation and Zumwalt, as amended from time to time, (ii) the
Agreement, dated as of April 1, 1993, between The PBSJ Corporation, Post,
Buckley, Schuh & Jernigan, Inc. and Zumwalt, (iii) the Supplemental Income Plan,
effective January 12, 1988, (iv) the PBSJ’s Supplemental Income Program, and
(v) the KECAP.

10. No Charges Filed. Zumwalt represents and warrants that he has not filed any
claims or causes of action against PBSJ, including but not limited to any
charges of discrimination against PBSJ, with any federal, state or local agency
or court.

 

6



--------------------------------------------------------------------------------

11. No Administrative Proceeding to be Filed. Zumwalt agrees not to institute an
administrative proceeding or lawsuit against PBSJ, and represents and warrants
that, to the best of his knowledge, no other person or entity has initiated or
is authorized to initiate such administrative proceedings or lawsuit on his
behalf. Furthermore, Zumwalt agrees not to encourage any other person or suggest
to any other person that he or she institute any legal action or claim against
PBSJ or any of their respective past and present shareholders, directors,
officers, or agents.

12. Representations by Zumwalt. Zumwalt agrees that if, after signing this
Agreement, he thereafter commences, joins in, or in any manner seeks relief
through any suit arising out of, based upon, or relating to any of the claims
released hereunder, or asserts in any manner against PBSJ any of the claims
released hereunder, Zumwalt shall pay to PBSJ, or the employee, officer,
director, agent, representative, or shareholder, or their successor in interest,
in addition to any other damages caused by him, all attorneys’ fees incurred by
any of them in defending or in otherwise responding to such suit or claim.

13. Non-Admission of Liability. Nothing in this Agreement shall be construed as
an admission of wrongdoing by any party.

14. Waivers. The waiver by any party hereto of a breach or violation of any term
or provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.

15. Taxes. Zumwalt agrees that, to the extent that any federal, state or local
taxes and/or penalties of any kind may be due or payable as a result of the
consideration provided to him under the Agreement, he will be responsible for
the payment of, and will pay, such taxes and/or penalties.

16. Entire Agreement. This Agreement constitutes the complete understanding
between Zumwalt and PBSJ. Zumwalt acknowledges and declares that no other
contract, promise or inducement has been made, whether oral or written. This
Agreement shall supersede any and all other agreements, whether oral or written,
made prior to the date of execution herein.

17. Consultation with Attorney. Zumwalt acknowledges that he has consulted with
an attorney prior to signing this Agreement.

18. Right of Rescission. Zumwalt acknowledges that he has been offered the
opportunity to take up to 21 days to consider this Agreement. Additionally,
Zumwalt understands that he may revoke this Agreement within seven (7) days of
his signing it. To be effective, a revocation must be in writing and received by
the Company’s General Counsel, Benjamin Butterfield, no later than 4:30 p.m. on
the seventh calendar day following Zumwalt’s execution of the Agreement. Zumwalt
understands that if he revokes this Agreement it will not be effective or
enforceable in any respect and he will not be entitled to the payments set forth
in Section 2. Provided that Zumwalt has not validly revoked this Agreement
within such time period, the payments and benefits set forth in Section 2 of
this Agreement will be paid and/or provided to Zumwalt in accordance with the
terms of Section 2, subject to the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

19. Severability. If any provision of this Agreement is found invalid, or
incapable of being enforced by reason of any law, rule or public policy, all
other provisions shall, nevertheless, remain in full force and effect.

20. Assignability of Agreement. This Agreement, including the provisions of
Sections 7 and 8, may be assigned, sold or otherwise conveyed by the Company to
a successor or any other entity without Zumwalt’s authorization or agreement.
This Agreement shall be enforceable by any such successor or assign. Zumwalt
does not have the ability to assign, sell or otherwise convey this Agreement.

21. Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be
construed and governed in accordance with the laws of Florida. Any action
commenced to enforce the terms of this Agreement shall be filed and maintained
exclusively in the Circuit Court of the Thirteenth Judicial Circuit in and for
Hillsborough County, Florida. The Company and Zumwalt hereby knowingly waive
their rights to request a trial by jury in any litigation in any court of law,
tribunal or legal proceeding involving or arising out of or related to this
Agreement.

22. Attorney’s Fees. In the event litigation is commenced to enforce the terms
of this Agreement, the prevailing party shall be entitled to an award of
reasonable legal costs and attorneys’ fees. In the event Zumwalt pursues any
claim included within the Released Claims, PBSJ, and their officers, directors
or employees shall be entitled to an award of legal costs and attorneys’ fees
incurred in successfully defending the litigation.

23. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to: Benjamin Butterfield, 4030 West Boy
Scout Boulevard, Suite 700, Tampa, FL 33607, and (ii) if to Zumwalt, to his
address as reflected on the payroll records of PBSJ, or to such other address
designated by the party by written notice in accordance with this provision.

24. Construction. No ambiguity in this Agreement shall be construed against any
party based upon a claim that the party drafted the ambiguous language.

25. Amendments. This Agreement may only be modified, altered or rescinded
pursuant to a subsequent written agreement, signed by all parties.

26. Headings. The headings are for the convenience of the parties, and are not
to be construed as terms or conditions of this Agreement.

27. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

 

8



--------------------------------------------------------------------------------

28. Section 409A. This Agreement shall be construed in an manner consistent with
the applicable requirements of, and exemptions to, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). Notwithstanding the foregoing,
PBSJ does not make any representation to Zumwalt that any benefits made pursuant
to this Agreement are exempt from, or satisfy, the requirements of Section 409A
of the Code, and PBSJ shall have no liability or other obligation to indemnify
or hold harmless Zumwalt for any tax, additional tax, interest or penalties that
Zumwalt may incur in the event that any provision of this Agreement, or any
amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code. For purposes of applying the provisions of Section 409A to this Agreement,
each separately identified amount to which Zumwalt is entitled under this
Agreement shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A of the Code, any series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

 

9



--------------------------------------------------------------------------------

This Agreement is freely and voluntarily entered into by the parties. The
parties acknowledge that they have read this Agreement and that they understand
the words, terms, conditions and legal significance of this Agreement.

 

3/10/10     LOGO [g29063g75p21.jpg] Date     JOHN B. ZUMWALT, III.

 

State of Florida

   }

County of Hillsborough

   }

Sworn and subscribed before me this 10th day of March, 2010, by John B. Zumwalt,
III, who is personally known to me or who has produced
____________________________ as identification.

 

(seal)       LOGO [g29063g26v54.jpg] LOGO [g29063g90h27.jpg]       Notary
Public, State of Florida

 

    The PBSJ Corporation 3/9/10     By:   LOGO [g29063g02z41.jpg] Date    
Printed Name: Robert J. Paulsen     Title:   Chairman/President and CEO

 

State of Florida

   }

County of Hillsborough

   }

Sworn and subscribed before me this 9th day of March, 2010, by Robert J.
Paulsen, who is personally known to me or who has produced
____________________________ as identification.

 

(seal)       LOGO [g29063g90h27.jpg]       Notary Public, State of Florida      
LOGO [g29063g26v54.jpg]

 

10



--------------------------------------------------------------------------------

LOGO [g29063g48o77.jpg]

Addendum 1

See Attached List

Referenced in Section 7(c) of the Separation Agreement and Release



--------------------------------------------------------------------------------

LOGO [g29063g48o77.jpg]

Addendum 1 to Separation Agreement

 

1. URSCorp

   32. Kleinfelder

2. Jacobs

   33. Brown and Caldwell

3. AECOM Technology Corp

   34. Gannett Fleming

4. Fluor Corp

   35. Stanley Consultants

5. CH2M Hill

   36. Hatch Mott MacDonald

6. The Shaw Group

   37. TranSystems Corp

7. Bechtel

   38. David Evans and Associates

8. Tetra Tech

   39. Carollo Engineers

9. Parsons

   40. Leo A Daly

10. KBR

   41. RBF Consulting

11. AMEC

   42. Wilbur Smith Associates

12. Parsons Brinckerhoff

   43. Arup (Americas)

13. MWH Global

   44. Golder Associates

14. Black & Veatch

   45. Reynolds Smith and Hills

15. HDR

   46. POWER Engineers Inc.

16. Earth Tech

   47. KCI Technologies

17. Louis Berger Group

   48. Gresham, Smith and Partners

18. HNTB Cos

   49. Vanasse Hangen Brustlin

19. Arcadis US

   50. Greenman-Pedersen

20. HOK

   51. Woolpert Inc.

21. Gensler

   52. Hazen and Sawyer

22. CDM

   53. Psomas

23. Kimley-Horn

   54. Moffatt & Nichol

24. Burns & McDonnell

   55. Greenhorne & O’Mara

25. MACTEC

   56. Kennedy/Jenks

26. Fugro

   57. Halcrow

27. HKS

   58. Ellerbe Becket

28. Stantec

   59. Jordan, Jones & Goulding

29. Malcolm Prime

   60. Volkert & Associates

30. Michael Baker

   61. Huitt-Zollars

31. Dewberry

  